DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      Drawings
2. 	The drawings received on 7/26/21 are acceptable.                                        Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary
reasons for allowance is that the prior art including Gomez et al. disclose a roller hemming tool comprising a main hollow body including a first end for fastening to a robot and a second end having a secondary body which, in turn, includes at least one roller, a load cell on the first end; a die in contact with the load cell; a first cylinder in contact with the die; a second cylinder to which the secondary body is fastened; an elastic means in contact with the first cylinder and the second cylinder; and a cap limiting the axial movement of the second cylinder, Rossberger discloses power transmission elements, torque measuring device and freewheel assembly comprising a load cell for determining a radial force acting on a crankshaft having a receiving sleeve for receiving a bearing ring and a fastening ring for attaching the load cell in a transmission housing, axial support areas provided on the fastening ring for axially supporting the outer ring of the first bearing, Lee discloses a motor in-line type actuator with load cell using a high reliability sensor comprising a serial motor type actuator which can correctly measure pressure in an electric press field, an integrated load cell that is assembled between an actuator body and a motor side coupling housing, and a front cover and a rear cover accommodating bearings while the load cell interposed therebetween are arranged, Miyasaka discloses bearing test equipment comprising a fixed side in floating state with an air bearing, a die rotary side as an air turbine, Kahle discloses a device for measurement of a material mass flow including a flow measuring device comprising a motor with an impeller, driven at constant speed, a force measurement device, a drive shaft supporting the impeller, and a bearing sleeve driven at a speed which corresponds to the speed of the drive shaft, Wickens discloses a process for measuring preloading of low rolling resistance bearings comprising vehicle differential gear assembly including a multi-axis load cell having a spherical load button, the differential assembly supported by the pinion shaft and the load cell button  positioned within a carrier housing hole and Vissers discloses a load measuring bearing unit comprising a hub bearing unit that is suitable for measuring vehicle wheel forces transferred to a suspension component but do not anticipate or make obvious the provisions of “the base comprising a flexible joint connected with a first part of the load cell” and “a roller sleeve along the force axis and outside the inner tube, the roller sleeve comprising a plurality of roller bearings in contact with the inner tube” in combination with the other limitations presented in claim 1 and “the base comprising a flexible joint connected with a first part of the load cell” and “a roller sleeve along the force axis and outside the inner tube, the roller sleeve comprising a plurality of roller bearings in contact with the inner tube” in combination with the other limitations presented in claim 15. 2Docket No. XYZ-1005
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Gomez et al. (9,999,913) disclose a roller hemming tool. 	Rossberger (2020/0063793) discloses power transmission elements, torque measuring device and freewheel assembly. 	Lee (KR101722986) discloses a motor in-line type actuator with load cell using a high reliability sensor. 	Miyasaka (JP3383530) discloses bearing test equipment. 	Kahle (7,614,311) discloses a device for measurement of a material mass flow including a flow measuring device. 	Wickens (2011/0219886) discloses a process for measuring preloading of low rolling resistance bearings. 	Vissers (EP2438318) discloses a load measuring bearing unit.5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/11/22